[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 10.22

SUPPLY AGREEMENT

BETWEEN

CENTRO DE CONSTRUCCION DE CARDIOESTIMULADORES DEL URUGUAY S.A.

AND

NEVRO CORP.

March 13, 2015



--------------------------------------------------------------------------------

Execution Copy

TABLE OF CONTENTS

 

1. Definitions

  3   

2. Program Management

  5   

3. Manufacture of Products

  5   

4. Product Training

  6   

5. Quality

  6   

6. Component Responsibilities

  6   

7. Consigned Components

  7   

8. Engineering Change Order (ECO)

  7   

9. Minimum Supply, Purchase Orders and Forecasts

  7   

10. Increase, Rescheduling and Cancellation of Purchase Orders

  8   

11. Price and Payment Terms

  8   

12. Shipment

  9   

13. Additional Services

  10   

14. CCC Warranties and Indemnification

  10   

15. Acceptance and RMA Process

  11   

16. Nevro Warranties and Indemnification

  11   

17. Nevro Property

  12   

18. Intellectual Property

  12   

19. Exclusivity/Non-Competition

  13   

20. Term

  13   

21. Termination

  13   

22. Effect of Termination

  14   

23. Liability Limitation

  15   

24. Relationship of Parties and Liability for Services Performed by Others

  16   

25. Confidentiality

  16   

26. Force Majeure

  17   

27. Governing Law and Arbitration

  17   

28. Compliance with Laws

  17   

29. Assignability

  18   

30. Notice

  18   

31. No Waiver

  18   

32. Severability

  18   

33. Entire Agreement

  18   

34. Construction

  19   

35. Counterparts

  19   

 

EXHIBIT A – PRODUCTS

EXHIBIT B – PROGRAM TEAM LIST

EXHIBIT C .– CONSIGNED TOOLING, EQUIPMENT AND SOFTWARE

EXHIBIT D – QUALITY AGREEMENT

EXHIBIT E – PRICE MODEL

EXHIBIT F - ADDITIONAL SERVICES

EXHIBIT G – ADDITIONAL WORK FEE

EXHIBIT I – TRANSLATION OF DOCUMENTS

EXHIBIT J – APPROVED COUNTRIES

EXHIBIT K – BILL OF MATERIALS

Confidential

 

2



--------------------------------------------------------------------------------

Execution Copy

 

SUPPLY AGREEMENT

This supply agreement (“Agreement”) is entered into on March 13, 2015 (the
“Effective Date”) by and between Centro de Construccion de Cardioestimuladores
del Uruguay S.A. (“CCC”), an Uruguay corporation with its principal place of
business at General Paz 1371, Montevideo, Uruguay, CP 11400 and Nevro Corp.
(“Nevro”), a Delaware corporation with its principal place of business at 4040
Campbell Avenue, Suite 210, Menlo Park, CA 94025. CCC and Nevro are referred to
collectively as the “Parties”, individually as a “Party.”

Whereas, Nevro desires to purchase certain Products from CCC; and

Whereas, CCC is in the business of supplying Products; and

Whereas, the Parties desire to establish the terms and conditions that shall
apply to Nevro’s purchase of the Products from CCC.

In consideration of the foregoing and the agreements contained herein, CCC and
Nevro hereby agree as follows:

 

1. Definitions

 

  1.1 “Approved Manufacturer List” shall mean the approved list of vendors in
the Specifications for the supply of Components.

 

  1.2 “Bill of Materials” shall mean the listing or reference for the Components
included in or required for the manufacture/assembly of Products in accordance
with the Specifications, which Bill of Materials is set forth on EXHIBIT K (as
such exhibit is updated in accordance with Section 11.1).

 

  1.3 “Change of Control” with respect to a Party means a transaction pursuant
to which an entity acquires all or substantially all of the assets of such Party
related to this Agreement or acquires “control” of such Party, where “control”
means: (i) ownership, directly or indirectly, of more than (a) fifty percent
(50%) of the outstanding voting shares of such Party, or (b) fifty percent
(50%) of the of the total combined voting power entitled to elect or appoint
directors or persons performing similar functions for such Party, or (ii) the
power to direct or cause the direction of the management and policies of such
Party by contract or otherwise.

 

  1.4 “Change Order” shall mean a formal written request to increase, decrease,
or reschedule deliveries in a Purchase Order.

 

  1.5 “Components” shall mean the parts, materials and supplies included in or
required for each Product as stipulated in the Bill of Materials.

 

  1.6 “Consigned Components” has the meaning specified in EXHIBIT E.

 

  1.7 “Confidential Information” shall mean all intellectual property,
including, but not limited to, software and other technical data, products and
product designs, and information, materials and documents relating to products,
product designs, product testing, markets, business plans, business
opportunities and trade secrets, disclosed, orally or in any written form, by
one Party to another under this Agreement or the Engineering Agreement, but
which is non-public, private or proprietary in nature. Confidential Information
shall also include all summaries, analyses, documents, memoranda, notes and
other writings, including, but not limited to, this Agreement, prepared by
either Party containing or based on other Confidential Information.

 

  1.8 “Contract Year” means each calendar year during the Term, except that
Contract Year 1 commences on the Effective Date and ends on December 31, 2015
and Contract Year 11 commences on January 1, 2025 and ends on the date that is
ten (10) years after the Effective Date.

 

  1.9 “Days” shall mean calendar days, unless otherwise specified, including
Saturdays, Sundays and United States Government recognized holidays. “Business
Days” shall not include Saturdays, Sundays or United States and Uruguay
Government recognized holidays.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

  1.10 “Defect” or “Defective” shall mean a defect caused by a breach of the
warranty in Section 14.1.

 

  1.11 “Device Master Record” shall mean the compilation of records containing
the procedures and Specifications for the Product.

 

  1.12 “Disclosing Party” shall mean the Party disclosing its Confidential
Information.

 

  1.13 “Engineering Agreement” shall mean the Engineering Agreement entered into
between Nevro and C.C.C. Del Uruguay S.A. on December 30, 2008, as amended.

 

  1.14 “Engineering Change Order” (ECO) shall mean the document that details a
change in the Specifications and/or design of a Product.

 

  1.15 “Facility” shall mean the manufacturing facility located at General Paz
1371, 11400 Montevideo, Uruguay, and any other facility approved by Nevro in
accordance with Section 3.1.

 

  1.16 “Field of Use” means parasthesia-free stimulation of the spinal cord for
chronic intractable pain of the trunk and limbs at a frequency greater than
1,500 Hz.

 

  1.17 “Free on Board” shall be as defined in Incoterms 2010 of the
International Chamber of Commerce.

 

  1.18 “Good Manufacturing Practice” (GMP) shall mean compliance with
ISO13485:2003 and Quality System Regulations 21 CFR Part 820.

 

  1.19 “High Frequency Neurostimulator” shall mean a neurostimulator designed to
deliver stimulation pulses in the Field of Use.

 

  1.20 “Intellectual Property” shall mean all rights held by a Party in its
technology, products and business information, all or some of which may
constitute Confidential Information, and including but not limited to: patent
rights, copyrights, trademark rights, goodwill, inventions, improvements,
discoveries, designs, modifications, data, business information, financial
information, clinical information and data, regulatory information, trade secret
rights, mask work, know how rights and other intellectual property and
proprietary rights.

 

  1.21 “Inventory” shall mean WIP (i.e., Components contained in partly finished
Products that are in various stages of the manufacturing process), finished
Products (including, but not limited to, Safety Stock), Product-specific,
non-returnable purchased Components and non-cancelable purchase orders for
Components outstanding with CCC’s suppliers, consistent with Section 6.3.

 

  1.22 “Last Time Buy” shall mean Nevro’s option to order any quantities of
Products totaling up to the quantities ordered by Nevro over the preceding [***]
period, subject to the requirements set forth in this Agreement.

 

  1.23 “Minimum Order Quantities” shall mean minimum order quantities required
by Component vendors.

 

  1.24 “Nevro Property” shall mean (a) any tooling, equipment or software
provided by Nevro, and (b) tooling or equipment developed or procured by CCC at
Nevro’ expense but, with respect to tooling or equipment developed or procured
by CCC at Nevro’s expense after the Effective Date, only if it has been invoiced
separately from the purchase price of the Products, and (c) Safety Stock upon
Nevro’s payment of the applicable purchase price.

 

  1.25 “Nevro System” shall mean an implantable system intended to be completely
introduced to a living body by surgical intervention to apply electrical
stimulation for treatment of chronic pain.

 

  1.26 “Product” shall mean the products set forth in EXHIBIT A, which shall be
amended by the Parties from time-to-time to incorporate additional Products,
identified by the Nevro part number or assembly identification specified in each
Purchase Order issued under this Agreement and as described in the Device Master
Record. There can be multiple versions of a Product, based on differences
provided for in the Bills of Material.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

Execution Copy

 

  1.27 “Purchase Order” shall mean the Nevro purchase order submitted to CCC
detailing the Product(s), revision level, quantity, pricing, and Shipment
Date(s).

 

  1.28 “Receiving Party” shall mean the Party receiving Confidential Information
from the Disclosing Party.

 

  1.29 “Safety Stock” shall mean the level of finished Products to be maintained
by CCC, in excess of the amount required to meet Nevro’s Purchase Orders,
Minimum Order Quantities or Component lead times, which level is specified in
Section 10.2 below.

 

  1.30 “Shipment Date” shall mean the shipment date from the Facility as
specified in a Purchase Order, or as otherwise mutually agreed by the Parties in
writing.

 

  1.31 “Specifications” shall mean Nevro’s written specifications for the
manufacture and testing of the Product including, but not limited to, the
current revision number, Approved Manufacturer List (AML), Bills of Material,
manufacturing procedures, schematics, testing procedures, drawings, and
documentation.

 

  1.32 “Term” shall have the meaning set forth in Section 20.1.

 

  1.33 “Validation Documentation” means the collection of all documentation
demonstrating that Product equivalence and all applicable regulatory
requirements, and any other requirements agreed by the Parties, have been
achieved with respect to a proposed new Facility, including master validation
plans, qualification documentation (including operational qualification
documentation), performance qualification documentation (including protocols and
reports), line validation/product performance qualification protocols and
reports, and process failure modes and effects analysis documentation. This
information is intended to be delivered as a package and considered for approval
as such.

 

  1.34 “Warranty Period” shall mean, for each Product, the period of one
(1) year immediately follwoing the date the Product is accepted by Nevro or is
deemed accepted in accordance with Section 15.1.

 

2. Program Management

 

  2.1 Each Party shall provide a list of program team members. The list shall
include name, title, phone number, and email address. The Program Team List is
attached as EXHIBIT B.

 

3. Facilities; Manufacture of Products

 

  3.1 If CCC desires to relocate the manufacturing of the Product from a
Facility to a location in one of the countries listed on EXHIBIT J, or another
country agreed by the Parties in writing, CCC shall provide written notice to
Nevro at least [***] ([***]) months prior to CCC’s proposed date of such
relocation, and shall provide such other information reasonably required by
Nevro with respect to such proposed new location. Following the notice, CCC
shall deliver to Nevro qualification parts manufactured at such proposed new
location and the Validation Documentation with respect to such proposed new
location for Nevro’s review and approval (which approval shall not be
unreasonably withheld). CCC shall not ship any Product manufactured at the new
location until CCC’s receipt of a written notice from Nevro that it is ready to
receive Product manufactured at the new Facility (the “Facility Approval
Notice”). CCC will use reasonable commercial efforts to qualify and otherwise
achieve all regulatory approvals necessary for the relocation and the
manufacture of Products at the new location as soon as possible, excluding any
such approvals with respect to the Product that Nevro itself is legally required
to obtain (“Nevro Approvals”). Nevro will use reasonable commercial efforts to
achieve the Nevro Approvals as soon as possible after Nevro’s approval of the
Validation Documentation. If Nevro does not issue the Facility Approval Notice
within [***] ([***]) days after all regulatory approvals (including Nevro
Approvals) necessary to manufacture the Product at the new location have been
obtained and CCC has reasonably demonstrated that it can manufacture Products in
accordance with this Agreement at such new location, then all prices for the
Products will automatically [***] unless and until Nevro issues the Facility
Approval Notice. Nevro shall provide reasonable cooperation to CCC in connection
with the qualification of such new facility, and CCC shall provide reasonable
cooperation to Nevro in connection with obtaining the Nevro Approvals. Nevro
understands and agrees that the relocation of the Facility located at General
Paz 1371, 11400 Montevideo, Uruguay is accounted for in the pricing in EXHIBIT
E, and therefore, [***] will be made as result of such relocation.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

Execution Copy

 

  3.2 CCC shall manufacture and build Products in accordance with the
Specifications.

 

  3.3 CCC shall purchase all Inventory as needed and standard production and
test equipment as necessary to fulfill Purchase Orders.

 

  3.4 Upon CCC’s request, and without limiting CCC’s obligations hereunder,
Nevro shall use reasonable commercial efforts to cooperate with CCC in its
manufacturing of the Products at the volumes required under this Agreement.

 

4. Product Training

 

  4.1 During the Term of this Agreement, CCC shall maintain a sufficient staff
of trained personnel to adequately support all the requirements set forth in
this Agreement.

 

5. Quality

 

  5.1 The Quality Agreement referenced in EXHIBIT D, and any amendments thereto
(whether before or after the Effective Date), is hereby incorporated into this
Agreement.

 

  5.2 CCC agrees to maintain ISO 13485:2003 certification and comply with 21 CFR
Part 820 in all Facilities producing Products.

 

6. Component Responsibilities

 

  6.1 CCC shall maintain and manage adequate Inventory in order to meet Nevro’s
Purchase Orders and Component lead times. CCC shall immediately notify Nevro in
the event of any potential material delays or shortages that may impact Shipment
Date.

 

  6.2 CCC may order Components above the quantities required to satisfy Purchase
Orders in order to meet Minimum Order Quantities.

 

  6.3 Subject to the remainder of this Section 6.3, Nevro shall be responsible
for the price of finished Products and Safety Stock (as such prices are set
forth on EXHIBIT E) and the cost of other types of Inventory purchased or
manufactured by CCC under the terms of this Agreement which becomes obsolete due
to reduction in demand (i.e., Components with lead times greater than 3 months
which are ordered by CCC to fulfill non-binding portions of a Nevro forecast,
but are in Products which Nevro does not order in accordance with such forecast
and which Components thereafter expire before they can be used) or due to
Engineering Change Orders, provided that CCC has made a reasonable effort to
return such Inventory or cancel the applicable orders from vendors (except that
this obligation on CCC to return or cancel will not apply in the case of
finished Products and Safety Stock). In the event of such obsolescence, CCC
shall notify Nevro in writing of the applicable Inventory, which notice shall
explain the reason such Inventory became obsolete and shall include invoices and
other documentation that show the cost to CCC of such Inventory.

 

  6.4 If Nevro engages in a process pursuant to which Nevro accepts bids from
third parties to supply Components, Nevro shall (i) notify CCC in writing of
Nevro’s intent to engage a third party with respect to such Components within a
reasonable period of time prior to the scheduled commencement of such process,
(ii) provide CCC with a general written description of Nevro’s requirements with
respect to such Components, and (iii) provide CCC with an opportunity to submit
a bid to provide such Components to Nevro. Nevro shall discuss any such
submitted bid with CCC in good faith. If the bid submitted by CCC in any such
process is reasonably comparable to or better than all other bids submitted in
connection with such process (including with respect to quality, price, timing,
capacity to supply, legal terms, and other requirements), Nevro shall select the
bid submitted by CCC in such process and negotiate in good faith to enter a
definitive agreement with respect to the supply of the applicable Components. If
Nevro does not accept CCC’s bid in any such process, Nevro shall inform CCC in
reasonable detail of the reasons for such non-acceptance.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

7. Consigned Components

 

  7.1 In the event that Nevro supplies certain Consigned Components to CCC, such
Consigned Components shall be delivered to CCC in sufficient time and in
sufficient quantities based on Purchase Orders and in accordance with this
Agreement, including normal yield levels, to allow CCC to meet scheduled
Shipment Dates for the applicable Products. All Consigned Components shall be in
good condition and in good working order. Nevro assumes complete liability for
the quality of all Consigned Components and CCC shall not be responsible for any
Defects or deficiencies therein. CCC shall, upon receipt of the Consigned
Components, perform all necessary inspections of the Consigned Components, in
accordance with its standard procedures and shall notify Nevro in writing, not
later than twenty (20) Days from the date of receipt of the Consigned
Components, of any Defects found or of any discrepancy in quantities. CCC
reserves the right, after receipt of the Consigned Components, to timely inform
Nevro of additional Defects which may be discovered or revealed by further
inspection by or through the manufacturing process that could not be discovered
at incoming inspection by CCC.

 

  7.2 CCC will provide Nevro with a written statement of the Consigned
Components used by CCC at the end of each calendar month.

 

8. Engineering Change Order (ECO)

 

  8.1 An ECO is required when the form, fit or function of the design of the
Product and/or Specifications are affected by a related change by or on behalf
of Nevro. Nevro shall provide ECOs to CCC by way of e-mail, hard-copy, or fax.

 

  8.2 CCC shall provide a written response to Nevro if such changes affect the
per-unit price and/or parameters related to the shipment of a Product. The
pricing model will be adjusted for the effect of the ECO when implemented. Upon
Nevro’s written agreement to CCC’s response, CCC will promptly implement any
change in the Specifications or the design of a Product as reasonably requested
by Nevro pursuant to an ECO. Nevro shall reimburse CCC’s reasonable costs of
implementation.

 

  8.3 CCC shall not implement any changes to the design or Specifications
(including any deviations from the Approved Manufacturer List or the Bill of
Materials) of any Product or materials used to produce a Product, without
Nevro’s prior written approval. CCC shall not implement any changes to
equipment, manufacturing and quality assurance procedures, or methods and
techniques used to produce a Product without notifying Nevro in writing prior to
such change. Documents changed by ECOs, will be translated as part of the ECO.

 

  8.4 Documentation reasonably supporting the unusability of any Inventory as a
result of an ECO shall be provided by CCC. If Nevro elects to use any Inventory
which CCC believes is unusable, the warranties in Section 14.1 and the
indemnification in Section 14.3 will not apply to such Inventory.

 

9. Minimum Supply, Purchase Orders and Forecasts

 

  9.1 Nevro designates CCC as a preferred supplier of all products within the
Field of Use (including, but not limited to, the Products listed in EXHIBIT A)
and related services that Nevro orders from CCC during the Term of this
Agreement. During the Term, and subject to the terms and conditions of this
Agreement, Nevro will satisfy the Minimum Purchase Requirements as defined in
EXHIBIT A (such obligations, the “Minimum Purchase Requirements”). In that
regard, if Nevro desires to have a product manufactured and such product falls
within the Field of Use, then such product will be included as a “Product” under
this Agreement and EXHIBIT A will be amended to include such product unless, at
the time Nevro is initially seeking to have the product manufactured, (i) CCC is
unable to manufacture the product so that the product and its manufacture are at
least equivalent in terms of technology, quality, ramp-up times, lead times,
capacity to manufacture in accordance with this Agreement, and price to an
offering made by a third party supplier or (ii) the Parties otherwise agree in
writing (any such product, an “Excluded Product”). For clarity, revisions or
successor versions of Excluded Products will not be subject to this Section 9.1.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

If Nevro fails to satisfy the Minimum Purchase Requirements applicable to a
Contract Year, CCC may, as its sole remedy for such failure, ship to Nevro the
volume of Products that would cause Nevro to satisfy such requirement (for which
Nevro will pay the invoiced amount).

 

  9.2 If during the Term of this Agreement with respect to any Product, for any
reason: (a) CCC fails to supply non-Defective Products in accordance with this
Agreement with respect to at least [***] percent ( [***]%) of the amount of the
Product scheduled on an Purchase Order (a “Purchase Order Failure”); or
(b) [***] percent ([***]%) or more of a shipment of the Product delivered by CCC
does not meet the applicable Specifications (a “Defect Failure”); then (i) Nevro
will have the option of requiring CCC to increase Safety Stock up to [***]
([***]) [***] worth of expected Product orders, and (ii) the amount of the
Minimum Purchase Requirement for the year or years in which such events occur
will be [***] in connection with a Purchase Order Failure or [***] related to a
Defect Failure. In addition, in the case of Force Majeure or an extended
interruption of supply of sixty (60) consecutive days or more, CCC and Nevro
agree to negotiate in good faith further relief for Nevro from the Minimum
Purchase Requirements until such time as CCC is in a position to satisfy future
Purchase Orders. No event described above will be considered a Purchase Order
Failure or a Defect Failure to the extent [***] at the time of the applicable
Purchase Order Failure or Defect Failure.

 

  9.3 During the Term of this Agreement, Nevro shall issue quarterly Purchase
Order(s) by the last day of each calendar quarter for Shipment Dates in the
quarter two quarters in the future. By way of example, on or before
December 31st Purchase Orders will be issued for Shipment Dates in the third
quarter starting July 1st. Each successive quarter, Purchase Orders shall be
issued for an additional quarter.

 

  9.4 CCC shall provide written Purchase Order acceptance or rejection in
accordance with Section 9.5 within five (5) business days of receipt of the
Purchase Order.

 

  9.5 Nevro shall issue quarterly rolling monthly forecasts by the last day of
each calendar quarter for the three quarters immediately following the Purchase
Order coverage period. The forecast quantities for the last two quarters of the
forecast are non-binding. When a Purchase Order is issued for the first quarter
of the forecast, CCC will accept such Purchase Order provided that the
quantities ordered may not vary up or down from such forecast quantity by more
than [***] ([***]%) unless otherwise agreed by the Parties in writing.

 

10. Change in Purchase Orders and Safety Stock of finished goods

 

  10.1 Nevro may not cancel any accepted Purchase Order. Nevro may change an
accepted Purchase Order only if agreed upon in writing by CCC, but CCC shall use
its commercially reasonable efforts to accommodate increases, decreases or
reschedules of the quantities in a Purchase Order requested by Nevro. Any
additional costs of such change will be borne by Nevro.

 

  10.2 Beginning twelve (12) months after the Effective Date, CCC will maintain
Safety Stock levels of each of the Products equal to [***] ([***]) [***] worth
of expected Product orders as reflected in the rolling twelve (12) month
Purchase Order and forecast requirements as defined in Section 9. The Safety
Stock will be available to ship to Nevro within two (2) weeks of Nevro placing a
Purchase Order. If the Safety Stock drops below the [***] ([***]) [***] level at
any time, CCC will promptly replenish it within [***] ([***]) [***]. Nevro is
responsible in accordance with Section 22.1 for such finished inventory, work in
process, raw materials and non-cancelable purchase orders outstanding with CCC’s
suppliers that were reasonably and customarily necessary to sustain Safety Stock
levels. If Nevro requests CCC to maintain any amount of Products in excess of
the Safety Stock levels indicated in this section, title in the including, but
not limited to, any applicable holding charge.

 

11. Price, Payment Terms, and Cost Reduction

 

  11.1

All Products will be shipped Free On Board (FOB) (Incoterms 2010), and the FOB
point will be the Montevideo port or the Montevideo airport (as applicable).
Title to the Products will pass at the FOB point, and Nevro bears all risk of
damage or loss to the Products after delivery to the FOB point. The prices for
the Products shall be as set forth in EXHIBIT E of this Agreement.
Notwithstanding the preceding sentence, (a) subject to clause (b) of this
Section

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

Execution Copy

 

  11.1, if there is a net increase or decrease of $[***] or more in the [***] a
Product (including [***]), which increase or decrease shall be [***], then a
corresponding change equal to [***] percent ([***]%) of the documented amount of
such increase or decrease will be made to the price of the applicable Product
and (b) Nevro will be responsible for [***] percent ([***]%) of any such price
increase [***] as of the Effective Date as specified [***]. The Parties shall
meet at least twice per Contract Year to calculate the amount of any such
increase or decrease and, if any increase or decrease in the Product price is
made as a result of any such meeting, the Parties shall update [***] after such
meeting to reflect the change in the [***] such increase or decrease. CCC shall
provide to Nevro documentation [***] such increase or decrease. All Purchase
Orders for Products issued by Nevro after the Parties’ agreement regarding the
amount of such increase or decrease shall reflect the adjusted Product price.
For clarity, Nevro shall [***] with respect to [***].

 

  11.2 All CCC invoices shall be in U.S. dollars and due and payable net thirty
(30) days after the date of shipment. All amounts referenced in or to be paid
under this Agreement, exclude taxes, customs, shipping, insurance and duties.
CCC reserves the right to charge interest on any such undisputed amounts which
are past due at the rate of 1.5% per month or the highest rate allowed by law,
whichever is lower. Nevro will be liable for all costs of collection of any such
amounts incurred by CCC, including, but not limited to, reasonable attorneys’
fees and court costs, if any. In addition to all other available rights and
remedies on default, CCC may refuse orders, require advance payment in full,
ship C.O.D. or halt shipments if all undisputed prior invoices are not paid in
full.

 

  11.3 CCC shall collaborate with Nevro to make proposals that, if implemented,
would deliver a reduction in the cost of the Product. CCC shall provide to Nevro
a plan detailing cost reduction efforts that CCC will undertake to achieve the
agreed upon cost reductions, which must be approved by Nevro, which approval may
not be unreasonably withheld. The cost reduction efforts will be reviewed
formally by the Parties during business reviews to take place at least twice per
Contract Year. Nevro and CCC will mutually agree upon the business case
analysis, including expenses, cost savings and implementation schedule.

Cost reduction efforts or proposals shall not compromise quality or reliability,
and CCC shall comply with Product Specifications and Good Manufacturing
Practices with respect to design and process changes. Provided CCC and Nevro are
willing to share the expenses associated with the implementation, cost savings
shall be split [***] percent ([***]%) to Nevro and [***] percent ([***]%) to
CCC. CCC shall give Nevro notice of the implementation of cost reductions as
soon as practicable, but in any event within thirty (30) days of the
accomplished reduction. Thereafter, all invoices shall reflect the applicable
reduced pricing and the Parties shall work to update EXHIBIT E accordingly.

 

  11.4 Nevro shall pay CCC an upfront, non-refundable, additional payment
related to the Products in the amount of [***] dollars ($[***]) within thirty
(30) days after the Effective Date.

 

12. Shipment

 

  12.1 CCC shall notify Nevro of shipments by CCC to Nevro. Nevro may specify
carrier and mode of transportation for each Shipping Order or provide a standing
instruction; provided, if Nevro does not so specify, CCC may select the carrier
and mode of transportation reasonably required to meet Nevro’s delivery
requirements.

 

  12.2 CCC shall make available in accordance with Section 11.1 all Products on
the Shipment Date. If circumstances arise that prevent CCC from making the
Products available on the Shipment Date, CCC shall (i) immediately notify Nevro
of the nature of the problem, the methods taken to overcome the problem and the
estimated time of delay, and (ii) expedite shipment of such Products when the
problem is overcome.

 

  12.3 All Products shall be packaged and prepared for shipment in a manner
which conforms to the Specifications and is acceptable to common carriers for
shipment. CCC shall mark the outside of each pallet per Specifications. Each
shipment shall be accompanied by a packing slip which shall include Nevro
item/part numbers and Nevro’s Purchase Order number the shipment is against.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------

Execution Copy

 

13. Additional Services

 

  13.1 CCC will provide to Nevro the additional services described on EXHIBIT F
of this Agreement, and Nevro will pay CCC for such services in accordance with
the fees listed in EXHIBIT G of this Agreement.

 

14. CCC Warranties and Indemnification

 

  14.1 CCC warrants that for the Warranty Period each Product will conform with
the relevant Specifications under this Agreement. In the event that any Product
does not conform with the Specifications, CCC will repair or replace such
Product (or refund the price paid therefor) as provided for in Section 15.2.
This warranty is made only to Nevro and CCC shall have no liability to any third
party, directly or indirectly, with respect to any Product as a result of such
warranty.

 

  14.2 Notwithstanding any other provision of this Agreement, CCC shall have no
obligation to Nevro under the limited warranty set forth in Section 14.1 or
under Section 14.4 to the extent that (a) the Product is not used in accordance
with the Specifications; (b) the Product has had modifications, alterations,
repairs or work performed on it by any party other than CCC or CCC’s authorized
agents; (c) the failure is due to incorrect use or handling of the Products by
Nevro or third parties after Nevro accepts such Product; or (d) Nevro has not
complied with Section 15 (collectively, the “Section 14.2 Causes”).

 

  14.3 CCC further represents and warrants that (i) it has and shall transfer
good and clear title to the Products, free and clear of all liens, claims and
encumbrances, and the right to grant the rights granted hereunder, (ii) CCC’s
manufacturing process and its performance of the Services will not infringe any
Intellectual Property of any third party, and (iii) CCC has the right and power
to enter into this Agreement.

 

  14.4 CCC agrees to indemnify, defend and hold harmless Nevro and its
affiliates and each of their officers, directors, shareholders, employees,
agents, successors and assigns (the “Nevro Indemnified Parties”) from and
against any and all losses, obligations, liabilities, damages, actions,
settlements, judgments and reasonable expenses and costs (including, but not
limited to, reasonable attorney’s fees and court costs) which the Nevro
Indemnified Parties may incur or suffer as a result of claims by third parties
to the proportionate extent they result from or arise out of (i) any
(A) personal injury or death or (B) other claim caused by a breach by CCC of the
limited warranty set forth in Section 14.1 or the covenants contained in
Sections 5, 23, and 24 of this Agreement, (ii) any violation of law by CCC,
(iii) the gross negligence or intentionally wrongful conduct of CCC, and (iv) a
breach of the representations, warranties or covenants in Section 14.3 and
Section 25. The applicable Nevro Indemnified Party must give CCC written notice
of any claim under this Section 14.4 within fifteen (15) business days after it
first learns of such claim. CCC has the right to defend, or at its option to
settle, and CCC agrees, at its own expense, to defend or at its option to
settle, any indemnified claim, suit or proceeding brought against the applicable
Nevro Indemnified Party, subject to: (a) CCC having sole control of any such
action or settlement negotiations and paying, subject to the limitations below,
any judgment entered against the applicable Nevro Indemnified Party on such
issues in any suit or proceeding defended by CCC; (b) the applicable Nevro
Indemnified Party agrees, at CCC’s expense, to cooperate with CCC and satisfy
any reasonable request for information and assistance relating to any efforts to
settle or defend any such claim, suit or proceeding; and (c) the applicable
Nevro Indemnified Party may not settle or compromise any claim without the prior
written consent of CCC. Should the manufacture or use of any Products be
enjoined by a court with applicable jurisdiction due to a breach by CCC of
Section 14.3, CCC will use its reasonable best efforts to substitute or modify
such Product so that it no longer is subject to such injunction.

 

  14.5 EXCEPT FOR THE WARRANTES MADE IN SECTIONS 14.1 and 14.3, CCC MAKES NO
OTHER WARRANTIES, EXPRESSED OR IMPLIED, WITH RESPECT TO THE COMPONENTS, PRODUCTS
OR ANY SERVICES PROVIDED UNDER THIS AGREEMENT, AND DISCLAIMS ALL OTHER
WARRANTIES INCLUDING THE WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND
FITNESS FOR A PARTICULAR PURPOSE OR ARISING FROM A COURSE OF DEALING, USAGE OR
TRADE PRACTICE.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

15. Acceptance and RMA Process

 

  15.1 Nevro must conduct any incoming inspection tests not later than 30 days
from the date of its receipt of the Products. Subject to Nevro’s rights under
Section 14, Products not rejected by Nevro by written notice to CCC within such
period will be deemed accepted, with the exception of Products with defects that
are not readily observable by Nevro.

 

  15.2 Any Defective Products may be returned to CCC and CCC will, upon its
confirmation of the Product as Defective Product, at its sole expense (including
shipping and handling expenses), either (i) repair the applicable Defective
Products within a reasonable time; (ii) replace the applicable Defective
Products within a reasonable time; and/or (iii) and if neither of (i) or (ii) is
feasible within a reasonable time, CCC will refund the amount of the payments
paid for the Product; provided that (i) Nevro obtains a return authorization
from CCC prior to returning the Products (and CCC shall provide Nevro with an
RMA number promptly upon request), and the failure analysis, or summary thereof,
conducted by Nevro shall accompany the Product or shall otherwise be promptly be
delivered to CCC. If the Product returned to CCC is not covered by the warranty
(because the return was outside the Warranty Period or was found not to be
Defective Product) CCC may charge Nevro for any services performed on the
Product, including, but not limited to, those listed in EXHIBIT F.

 

16. Nevro Warranties and Indemnification

 

  16.1 Nevro represents and warrants to CCC that (i) Nevro Intellectual Property
provided to CCC hereunder does not infringe the proprietary rights of any third
party, and (ii) Nevro has the right and power to enter into this Agreement.

 

  16.2 Nevro will indemnify, defend and hold harmless CCC and its affiliates and
each of their officers, directors, shareholders, employees, agents, successors
and assigns (the “CCC Indemnified Parties”) against any and all losses,
obligations, liabilities, damages, actions, settlements, judgments and
reasonable costs and expenses which the CCC Indemnified Parties may incur or
suffer (including, but not limited to, reasonable legal fees) as a result of
claims by third parties to the proportionate extent arising out of or related to
(a) the breach by Nevro of any of its warranties in Section 16.1 or the
covenants contained in Sections 23 and 25 of this Agreement, (b) the gross
negligence or intentionally wrongful conduct of Nevro, (c) the storage,
handling, modification, distribution, marketing or sale of the Nevro System
and/or any of the Products (including, but not limited to, any design defects of
the Product and any personal injury or death or other claims resulting from such
design defects), but, for clarity, excluding any liability to the extent CCC is
obligated to indemnify Nevro for such liability under Section 14 and any
liability to the extent such liability arises from CCC’s breach of this
Agreement, (d) any statement, promise, representation or warranty made by Nevro
or by any agent or distributor of Nevro to a purchaser beyond the limited
warranty made by CCC in this Agreement, (e) any and all Section 14 Causes after
shipment by CCC, (f) materials, Components, directives or instructions given by
Nevro to CCC, made in writing and (g) any failure to include warnings required
by law or regulation on the Nevro System in which a Product is incorporated and
any recall of such Nevro System that is not caused by CCC’s breach of this
Agreement. The applicable CCC Indemnified Party must give Nevro written notice
of any claim under this Section 16.2 within 15 business days after it first
learns of such claim. Nevro has the right to defend, or at its option to settle,
and Nevro agrees, at its own expense, to defend or at its option to settle, any
indemnified claim, suit or proceeding brought against the applicable CCC
Indemnified Party, subject to: (a) Nevro having sole control of any such action
or settlement negotiations and paying, subject to the limitations below, any
judgment entered against the applicable CCC Indemnified Party on such issues in
any suit or proceeding defended by Nevro; (b) the applicable CCC Indemnified
Party agrees, at Nevro’s expense, to cooperate with Nevro and satisfy any
reasonable request for information and assistance relating to any efforts to
settle or defend any such claim, suit or proceeding; and (c) the applicable CCC
Indemnified Party may not settle or compromise any claim without the prior
written consent of Nevro.

 

  16.3 NEVRO MAKES NO OTHER WARRANTIES WITH RESPECT TO THE NEVRO INTELLECTUAL
PROPERTY, CONSIGNED COMPONENTS, NEVRO PROPERTY, THE LICENSES GRANTED HEREUNDER
OR OTHER MATERIALS OR DOCUMENTATION PROVIDED BY NEVRO HEREUNDER AND DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICE.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

17. Nevro Property

 

  17.1 Any Nevro Property shall reside and/or remain the property of Nevro and
shall (i) be clearly marked or tagged as the Property of Nevro, (ii) be and
remain personal property, and not become a fixture to real property, (iii) be
subject to inspection by Nevro at any time, (iv) be used solely for the purpose
of supplying the Products to Nevro, (v) be kept free by CCC from any and all
liens and encumbrances, (vi) not be modified in any manner by CCC without the
prior written approval of Nevro, and (vii) be maintained by CCC in accordance
with Nevro’s maintenance procedures and guidelines, including, if applicable,
but not limited to periodic calibration procedures. Nevro will pay all
maintenance costs of Nevro Property. Nevro shall retain all rights, title and
interest in Nevro’s Property and CCC agrees to treat and maintain the Nevro’s
Property with the same degree of care as CCC uses with respect to its own
property, but no less care than reasonable care. CCC shall bear all risk of loss
or damage to Nevro’s Property, normal wear and tear excepted, until it is
returned or delivered to Nevro. Upon Nevro’s request, CCC shall deliver all of
Nevro’s Property to Nevro in good condition, normal wear and tear excepted,
without cost to Nevro (except freight costs); Nevro shall determine the manner
and procedure for returning the Nevro’s Property, and shall pay the
corresponding freight costs. CCC agrees to execute all documents, or instruments
evidencing Nevro’s ownership of Nevro’s Property as Nevro may require from time
to time.

 

18. Intellectual Property

 

  18.1 Background Intellectual Property.

All Intellectual Property owned by a Party prior to the Effective Date will
remain the exclusive property of such Party.

 

  18.2 Ownership of Newly Created Intellectual Property.

 

  (a) All Intellectual Property developed solely by a Party or acquired from a
third party by a Party during the Term, whether in connection with this
Agreement or otherwise, (“Improvements”) will be owned solely by such Party.

 

  (b) The Parties agree that:

 

  (i) Any Intellectual Property resulting from the joint contributions of CCC
and Nevro personnel or contractors during the Term will be “Joint IP”. For
purposes hereof, the sole standard for establishing whether or not any
Intellectual Property is Joint IP will be that if the Intellectual Property in
question were going to be patented under the laws of the United States (whether
patentable or not), an employee of each party would be required to be named as
an inventor in order for the patent to be legally valid and enforceable. All
Joint IP will be owned jointly by the Parties. Joint IP will be subject to all
of the terms and conditions of this Agreement. Each party will execute, and will
cause its employees and contractors and its affiliates’ employees and
contractors to execute, such assignments as may be necessary or advisable under
law to effectuate the intent of this section.

 

  (ii) Each Party will be solely responsible for determining whether to file and
prosecute any patent application for any of its exclusively owned Intellectual
Property.

 

  (iii) The Parties will jointly determine whether or not to file and prosecute
a patent application for any resultant patents covering Joint IP, and if so, in
which jurisdictions and for how long. The Parties will jointly select patent
counsel for any such application and patent prosecution. All legal expenses,
filing fees and maintenance fees for all resultant patents will be shared
equally both during the Term and after the termination of this Agreement for
Joint IP that is jointly owned by the Parties. After the expiration or
termination of this Agreement, if a party no longer desires to contribute to the
fees or expenses for any resultant patent that is jointly owned, it will notify
the other party on a timely basis, which shall have the option to elect to
maintain such patent without contribution from the other party. In such event,
the party desiring not to pay fees or expenses shall assign such patent to the
other Party and will forfeit its right to use, sell, make and have made, such
resultant patent.

 

12



--------------------------------------------------------------------------------

Execution Copy

 

  (iv) During the Term of this Agreement, as long as Nevro satisfies the
requirements of Section 9: (a) CCC will not grant, assign, or license any
interest or ownership it has in any Joint IP to any entity, including but not
limited to its affiliated companies, distributors, resellers, agents,
subsidiaries, or parent companies, for use within the Field of Use; and (b) CCC
will not make, use, sell, offer for sale, or import any products or services
covered by Joint IP, or otherwise exercise or exploit any Joint IP in the Field
of Use, with the exception of any activities conducted in the performance of
this Agreement.

 

19. Exclusivity/Non-Competition

 

  19.1 At any time during the Term when Nevro is obligated to purchase or
otherwise purchases one hundred percent (100%) of its requirements for Products
in the Field of Use from CCC in accordance with the Minimum Purchase
Requirements, and as long as Nevro satisfies the Minimum Purchase Requirements
(but if Nevro purchases such one hundred percent (100%) during Contract Year 1,
and Nevro notifies CCC that Nevro intends to invoke the exclusivity requirements
under this Section 19.1, then the Minimum Purchase Requirements for Contract
Year 1 will equal [***] IPG Products in order to trigger such exclusivity
requirements, and if Nevro purchases such one hundred percent (100%) during
Contract Year 2, and Nevro notifies CCC that Nevro intends to invoke the
exclusivity requirements under this Section 19.1, then the Minimum Purchase
Requirements for Contract Year 2 will equal [***] IPG Products in order to
trigger such exclusivity requirements, CCC agrees that it shall not, and shall
cause any entity then-affiliated with CCC (including Greatbatch Ltd. and its
affiliates) through their distributors, resellers or agents of any type or
nature or otherwise, develop, manufacture, market, distribute or sell any
complete medical devices (i.e., any devices that require regulatory approval)
within the Field of Use, except to Nevro; provided that CCC and any such
then-affiliated entities may continue developing, manufacturing, marketing,
distributing and selling any such complete medical device (and any improvements
thereto) that CCC or such then- affiliated entity was developing, manufacturing,
marketing, distributing and selling at the time the restriction described in
this Section 19.1 became effective.

 

  19.2 Nothing in this Agreement shall limit a Party’s rights and remedies for
the enforcement of such Party’s Intellectual Property against the other Party or
any entity affiliated with the other Party.

 

20. Term

 

  20.1 This Agreement shall become effective on the Effective Date and shall
continue for an initial term of ten (10) years unless terminated at an earlier
date in accordance with the provisions herein set forth. Thereafter, this
Agreement shall automatically be renewed for additional two (2) year terms,
unless terminated by either Party upon written notice delivered to the other
Party not later than one (1) year prior to the last day of the applicable
renewal period (all such renewal periods and the initial term collectively being
the “Term”). The Parties agree that, notwithstanding the number of renewals, the
Parties do not intend to convert this Agreement into a contract of indefinite
duration.

 

21. Termination; Certain Minimum Purchase Requirements Reductions

 

  21.1 Either Party may immediately terminate this Agreement by providing
written notice to the other Party, upon the occurrence of any of the following
events:

 

  (a) if the other Party ceases to do business, or otherwise terminates its
business operations, excluding any situation where all or substantially all of
such other Party’s assets, stock or business to which this Agreement relates are
acquired by a third party (whether by sale, acquisition, merger, operation of
law or otherwise);

 

  (b) if the other Party breaches any material provision of this Agreement and
fails to cure such breach within sixty (60) days of written notice describing
the breach, except that a breach of the payment provision of this Agreement must
be cured within thirty (30) day of written notice describing the breach;

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------

Execution Copy

 

  (c) if the other becomes insolvent, makes an assignment for the benefit of
creditors, files a petition in bankruptcy, permits a petition in bankruptcy to
be filed against it, presents a petition or has a petition presented by a
creditor for its winding up, or enters into any liquidation or call any meeting
of its creditors, or admits in writing that it is unable to pay its debts as
they mature, or if a receiver or examiner is appointed for a substantial part of
its assets; or

 

  (d) as mutually agreed in writing by the Parties.

 

  21.2 Nevro may terminate this Agreement by providing three (3) years written
notice to CCC in the event a Change of Control occurs with respect to Nevro.
Such notice may be given by Nevro or the applicable acquirer and shall be given
not less than one hundred eighty (180) days after the effective date of any
Nevro Change of Control or Nevro’s rights under this Section 21.2 shall expire.
Notwithstanding the foregoing, in the event a Change of Control occurs with
respect to Nevro within three (3) years after the Effective Date, Nevro or the
applicable acquirer must provide any such notice of termination by the later of
one hundred eighty (180) days after the effective date of such Change of Control
or the date that is three (3) years after the Effective Date, and the effective
date of such termination shall be no earlier than the date that is six (6) years
after the Effective Date, except as set forth below. In the event of a
termination under this Section 21.2, Nevro or the applicable acquirer will pay
to CCC, within thirty (30) days after the effective date of termination, fifty
million dollars ($50,000,000). Notwithstanding the foregoing, in the event a
Change of Control occurs with respect to Nevro within two (2) years after the
Effective Date, Nevro may terminate this Agreement upon three (3) years written
notice to CCC and the effective date of such termination shall be no earlier
than the date that is five (5) years after the Effective Date provided that in
the event of such termination Nevro or the applicable acquirer will pay to CCC,
within thirty (30) days after the effective date of termination, seventy five
million dollars ($75,000,000). For clarity, the termination fee for any
termination under this Section 21.2 that is effective on or after the date that
is six (6) years after the Effective Date shall be fifty million dollars
($50,000,000).

 

  21.3 Nevro may terminate this Agreement by providing six (6) months written
notice to CCC in the event Nevro determines that it will discontinue the sale of
the IPG Products listed on EXHIBIT A, provided that the effective date of any
such termination may not occur prior to the date that is 5 years after the
Effective Date. In the event of a termination under this Section 21.3, Nevro or
the applicable acquirer will pay to CCC, within thirty (30) days after the
effective date of termination, fifty million dollars ($50,000,000).

 

  21.4 With respect to any Contract Year after the Contract Year 5, Nevro may
reduce the Minimum Purchase Requirements as follows: Nevro shall provide CCC
written notice at least [***] ([***]) [***] before the commencement of a
Contract Year that Nevro intends to affect a Minimum Purchase Requirements
reduction (such Contract Year, the “Initial Reduced Contract Year”), in which
case Nevro will pay to CCC, within thirty (30) days after the first day of the
Initial Reduced Contract Year, at Nevro’s election either (a) [***] dollars
($[***]) and the Minimum Purchase Requirements for the Initial Reduced Contract
Year and each Contract Year thereafter shall be the greater of [***] ([***]) IPG
Products (prorated with respect to the final Contract Year) and [***] percent
([***]%) of Nevro’s requirements for IPG Products in the Field of Use; or
(b) [***] dollars ($[***]) and the Minimum Purchase Requirements for the Initial
Reduced Contract Year and each Contract Year thereafter shall be the greater of
[***] ([***]) IPG Products (prorated with respect to the final Contract Year)
and [***] percent ([***]%) of Nevro’s requirements for IPG Products in the Field
of Use.

 

22. Effect of Termination

 

  22.1

Expiration or termination of this Agreement shall be without prejudice to any
rights or obligations that accrued to the benefit of either Party prior to such
expiration or termination. Upon expiration or termination without cause or by
mutual agreement, CCC shall continue to fulfill, subject to the terms of this
Agreement, all Purchase Orders and ECOs placed by Nevro and accepted by CCC in
accordance with this Agreement prior to the effective date of termination. Upon
expiration or termination of this Agreement for any reason, CCC shall promptly
turn over to Nevro all Products and the Specifications, whether or not
completed, and shall provide reasonable cooperation and assistance to Nevro in
the transition of the manufacturing of the Products to a third party (if
applicable), and both Parties shall promptly turn over to the respective Party
the Confidential Information of such Party. All Components remaining at the
conclusion of Purchase Order fulfillment after any expiration or termination of
this Agreement (excluding Nevro’s termination pursuant to section 21.1(b)) that
cannot be returned or re-purposed at CCC’s discretion will be invoiced to Nevro
at

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------

Execution Copy

 

  CCC’s documented cost and returned to Nevro with any remaining Consigned
Components. The obligations under sections 14, 15, 16, 17, 18, 21, 22, 23, 25,
27, 28, 29, 30, 31, 32, 33, 34 and 35 shall survive the termination or
expiration of this Agreement.

 

  22.2 The Parties agree to make every effort to complete the final transfer of
Products, Inventory, Confidential Information and complete all financial
transactions within forty-five (45) days from the date of termination.

 

  22.3 In the event of a termination or non-renewal of this Agreement by Nevro
or CCC (excluding termination by CCC pursuant to Section 21.1(b) or termination
pursuant to Section 21.2), Nevro shall have the option to make a Last Time Buy.
If Nevro provides the notice of termination under Section 21.1, then Nevro must
provide the Last Time Buy order at the same time it provides the notice of
termination. If CCC provides the notice of termination under Section 20.1, then
Nevro must provide the Last Time Buy order at least 60 days before the effective
date of termination. Any Last Time Buy under Section 20.1 will be subject to a
price increase equal to [***] (i.e., [***]), provided that such incremental
costs shall not exceed [***]% of the price of the applicable Products. CCC shall
provide invoices and other reasonably detailed documentation to demonstrate the
amount of such costs.

 

23. Liability Limitation

 

  23.1 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, (A) NEITHER
PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL,
COLLATERAL, SPECIAL OR INCIDENTAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS
OF PROFITS) WHETHER SUCH CLAIM IS BASED ON CONTRACT, NEGLIGENCE, STRICT TORT,
WARRANTY OR ANY OTHER BASIS, AND (B) EACH PARTY’S TOTAL LIABILITY UNDER THIS
AGREEMENT (EXCEPT FOR [***]) WILL NOT EXCEED THE TOTAL AMOUNT THAT NEVRO HAS
PAID OR THAT IS PAYABLE TO CCC UNDER THIS AGREEMENT FOR THE IMMEDIATELY
PRECEDING [***] PERIOD, BUT IN NO EVENT [***]. NOTWITHSTANDING ANY PAYMENTS OF
DAMAGES MADE UNDER THIS SECTION, IF CCC BREACHES THIS AGREEMENT, NEVRO WILL BE
ENTITLED TO SPECIFIC PERFORMANCE AND THE LAST TIME BUY PURSUANT TO SECTION 22.5.
THE FOREGOING LIMITATIONS OF LIABILITY DO NOT APPLY TO A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTIONS 14.4 (PROVIDED THAT WITH RESPECT TO ANY “OTHER CLAIM”
DESCRIBED IN SECTION 14.4(i)(B), CCC’S LIABILITY SHALL BE LIMITED TO AN AMOUNT
EQUAL TO [***] THE AMOUNT OF THE LIABILITY LIMIT DESCRIBED ABOVE IN THIS SECTION
23.1) AND 16.2, A PARTY’S CONFIDENTIALITY OBLIGATIONS, OR CCC’S OBLIGATIONS
UNDER SECTION 18.2 (B)(IV) OR SECTION 19. ANY ACTIONS OR CLAIMS BY A PARTY UNDER
THIS AGREEMENT MUST BE BROUGHT BY A PARTY WITHIN [***] OF THE DATE ON WHICH SUCH
PARTY BECAME AWARE OF THE CAUSE OF ACTION OR CLAIM.

 

  23.2 CCC shall procure and maintain product liability insurance in such
amounts as ordinary good business practice for its type of business would make
advisable and shall provide Nevro with evidence of this coverage; provided,
however, that in no case shall the limits of such coverage be less than the
following (but subject to any deductible or self-insured retention (SIR)):

 

Bodily Injury: $[***] Each Occurrence $[***] General Aggregate Property Damage:
$[***] Each Occurrence $[***] General Aggregate

Upon request, CCC shall provide Nevro with an insurance certificate on or before
January 31st of each year concerning the year started specifying the amounts
stated in this Section 23.2 including the SIR.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------

Execution Copy

 

  23.3 Nevro shall procure and maintain product liability insurance in such
amounts as ordinary good business practice for its type of business would make
advisable and shall provide CCC with evidence of this coverage; provided,
however, that in no case shall the limits of such coverage be less than the
following (but subject to any deductible or self-insured retention (SIR)):

 

Bodily Injury: $[***] Each Occurrence $[***] General Aggregate Property Damage:
$[***] Each Occurrence $[***] General Aggregate

Upon request, Nevro shall provide CCC with an insurance certificate on or before
January 31st of each year concerning the year started specifying the amounts
stated in this Section 23.3 including the SIR.

 

24. Relationship of Parties and Liability for Services Performed by Others

 

  24.1 CCC and its subcontractor(s) shall be deemed to be independent
contractors of Nevro, and this Agreement does not create a general agency, joint
venture, partnership, employment relationship, or franchise between CCC and
Nevro. Each Party assumes full responsibility for the actions and negligence of
its employees, agents or other personnel assigned by it to perform work pursuant
to this Agreement, regardless of their place of work, and shall be solely
responsible for payment of salary, including withholding of federal and state
income taxes, social security, workers’ compensation and the like.

 

25. Confidentiality

 

  25.1 The Parties acknowledge and agree that, from time to time, either of the
Parties may disclose Confidential Information only to the other for the purpose
of better carrying out their obligations or to allow the receiving Party to
better carry out its obligations hereunder. The Parties shall only use
Confidential Information for the purposes of this Agreement and shall otherwise
keep confidential and not disclose to any other person any of the Confidential
Information except as expressly permitted herein.

 

  25.2 A Receiving Party may disclose Confidential Information to their
respective directors, officers, employees, authorized agents and professional
advisers to the extent such persons have a need to know such information for the
purpose of performing such Party’s duties and obligations hereunder, provided
that such Party advises each such individual of the terms of this Agreement and
ensures that each such individual receives and hold such information as if that
individual were a party to this Agreement. A Party may, from time to time,
designate in writing individuals as authorized representatives of that Party to
whom Confidential Information may be provided directly by the Disclosing Party,
and any Confidential Information so provided will be deemed to have been
provided to the other Party and be subject to this Agreement. A Disclosing Party
may, from time to time, require the Receiving Party to provide evidence to its
reasonable satisfaction that all persons permitted by this paragraph to have
access to the Disclosing Party’s Confidential Information have executed
Agreements, the terms of which are reasonably satisfactory to the Disclosing
Party, are consistent with the terms of this Agreement and which may be enforced
by the Disclosing Party providing for the assignment of intellectual and other
property rights to the Receiving Party or Disclosing Party, as appropriate and
non-disclosure of Confidential Information.

 

  25.3 The obligations of a Party concerning the other Party’s Confidential
Information shall not apply to information which:

 

  (a) is or becomes widely known (defined as being published in industry/medical
journals or literature), other than by reason of a breach of this Agreement or,
to the knowledge of the Receiving Party, a breach of a similar Agreement;

 

  (b) is or was already in the possession of the Receiving Party and not subject
to a duty of confidentiality at the time of the disclosure by the Disclosing
Party;

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------

Execution Copy

 

  (c) is or has been independently developed by the Receiving Party, as
evidenced by written or electronic documentation, without reference to or based
upon the other Party’s Confidential Information;

 

  (d) the Disclosing Party agrees in writing need not be kept confidential;

 

  (e) is required by law or court of competent jurisdiction to be disclosed by
the Receiving Party provided such Party first gives prompt notice of the
requirement to disclose to the Disclosing Party to allow that Party to obtain an
appropriate order or other protection against the publication of such
information; or

 

  (f) is required by any regulatory authority or notified body.

 

  25.4 All Confidential Information provided hereunder shall remain the property
of the Disclosing Party. The Receiving Party shall, within ten days of a written
request to do so, return to the Disclosing Party all Confidential Information
that has been provided in tangible form and shall, unless prohibited by law,
destroy or otherwise render unintelligible all other Confidential Information.
Notwithstanding the foregoing, each Party will be allowed to keep one copy of
the Confidential Information in order to ensure continued compliance with the
terms of this Agreement.

 

  25.5 The Parties acknowledge that monetary damages would not be sufficient
remedy for a breach of obligation of confidentiality in this Agreement and agree
that each Party shall be entitled to seek and obtain appropriate equitable
remedies, including injunctive relief, to prevent the unauthorized use or
disclosure of any Confidential Information.

 

  25.6 The obligations under this Section shall continue beyond the termination
or expiration of this Agreement.

 

26. Force Majeure

 

  26.1 The failure or delay of either Party to perform fully any of its
obligations under this Agreement solely by reason of acts of God; acts of civil
or military authority; civil disturbance; war; embargo; strikes or other labor
disputes (excluding those related to a Party’s workforce); fire; a delay or
default caused by common carriers; or similar circumstance beyond its reasonable
control which cannot reasonably be foreseen or provided against (“Force
Majeure”) will be deemed not to be a breach of this Agreement so long as the
Party so prevented from complying with this Agreement has not contributed to
such Force Majeure, has used commercially reasonable efforts to avoid such Force
Majeure or to ameliorate its effects, and continues to take all commercially
reasonable actions within its power to comply as fully as possible with the
terms of this Agreement. In the event of any such Force Majeure, full
performance of the obligations affected will be deferred until the Force Majeure
ceases. This section will not apply to excuse a failure to comply with the terms
of this Agreement arising from any commercial dispute between a Party and a
third party or the failure by a Party to secure any materials, supplies, labor
or other input for any reason not caused by Force Majeure.

 

27. Governing Law and Arbitration

 

  27.1 This Agreement shall be governed by and construed under the laws of the
State of Delaware, U.S.A., without regard for conflict of laws principles. Any
controversy or claim arising out of or relating to this Agreement, or its
breach, shall be subject to binding arbitration in the State of Delaware, under
the Commercial Arbitration Rules of the American Arbitration Association by
three arbitrators appointed in accordance with such Rules, provided, however,
that neither Party shall be precluded from seeking injunctive relief or other
provisional relief in any court of law. The language of the arbitration shall be
English. Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction. The Parties expressly exclude the application of the
United Nations Convention on Contracts for the International Sale of Goods. It
is not intended that any third party should be a beneficiary under this
Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

28. Compliance with Laws

 

  28.1 Each Party shall comply with all applicable laws and regulations in the
performance of its duties and tasks under this Agreement.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

  28.2 Within 30 days following a written request by either Party, the other
Party will provide the requesting Party with a written certification signed by
one of its senior officers that such Party is complying with its obligations
under this Agreement.

 

29. Assignability

 

  29.1 Subject to the remainder of this provision, this Agreement shall be
binding upon, and shall inure to the benefit of, the Parties’ respective
successors (by way of merger, consolidation, reorganization, reincorporation,
change of corporate form, Change of Control or otherwise) and permitted assigns.
This Agreement shall not be assignable by either Party without the prior written
consent of the other Party; provided, however, that, upon thirty (30) days prior
written notice to the other Party but without the other Party’s consent, either
Party (a) may assign this Agreement to any of its affiliates provided that the
assigning party shall remain primarily liable under this Agreement; and (b) may
and shall assign this Agreement to any individual or entity which acquires all
or substantially all of the assets of such Party to which this Agreement relates
provided that the assignee, in the reasonable judgment of the other Party, is
able to perform the assigning Party’s obligations under this Agreement.

 

30. Notice

 

  30.1 Notices under this Agreement shall be sufficient only if personally
delivered by a major rapid delivery courier service return receipt requested to
a Party at its addresses first set forth herein or as amended by notice pursuant
to this subsection.

 

31. No Waiver

 

  31.1 No waiver of any term or condition of this Agreement shall be valid or
binding on either Party unless in a writing signed by the Party granting the
waiver. The failure of either Party to enforce at any time any of the provisions
of the Agreement, or the failure to require at any time performance by the other
Party of any of the provisions of this Agreement, shall in no way be construed
to be a present or future waiver of such provisions, nor in any way affect the
validity of either Party to enforce each and every such provision thereafter.

 

  31.2 Unless otherwise expressly specified herein, all remedies hereunder are
cumulative and may be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed to be an election of such remedy or to
preclude the exercise of any other remedy.

 

32. Severability

 

  32.1 In the event that any provision of this Agreement is found to be entirely
or partially invalid, illegal, or unenforceable, the validity, legality, and
enforceability of any of the remaining provisions shall not in any way be
affected or impaired and a valid, legal, and enforceable provision of similar
intent and economic impact shall be substituted therefore.

 

33. Entire Agreement; Existing Agreements

 

  33.1 This Agreement consists of the terms and conditions stated above,
including the Exhibits, is the entire Agreement between the Parties, and
supersedes all proposals, oral or written, all negotiations, conversations, or
discussions between or among Parties relating to the subject matter of this
Agreement and all past dealing or industry custom. All sales of Products by CCC
to Nevro are subject to the terms and conditions of this Agreement and are not
subject to the terms and conditions contained in any purchase order of Nevro or
confirmation by CCC, except insofar as a purchase order or confirmation
establishes the quantity, destination, shipping information and the desired
delivery date (which must satisfy the standard lead times identified for the
applicable Product). This Agreement may not be amended or modified in any
manner, except by an instrument in writing signed on behalf of each of the
Parties to this Agreement by their duly authorized representatives.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

  33.2 For clarity, nothing in this provision or this Agreement modifies or
otherwise affects the terms and conditions of any previous engineering services
or other agreements, as amended, executed by the Parties prior to the Effective
Date, including the Engineering Agreement, the Final Manufacturing Conversion
Agreement between the Parties dated March 20, 2013, and the Supply Agreement
between the Parties dated April 1, 2012 (and, for clarity, if the Parties agree
to conduct or continue any development work described in Section 37 of the
Previous Supply Agreement after the Effective Date of this Agreement, the terms
applicable to any such post Effective Date development shall be set forth in a
separate agreement by the Parties); except that the Parties agree that the
Previous Supply Agreement is terminated as of the Effective Date of this
Agreement.

 

34. Construction

 

  34.1 The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” as used herein shall mean “including without limitation.”

 

35. Counterparts

 

  35.1 The Agreement may executed by facsimile, pdf, and in any number of
counterparts, each of which shall be deemed an original but all of such together
shall constitute one and the same instrument.

 

19



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

CENTRO DE CONSTRUCCION DE
CARDIOESTIMULADORES DEL
URUGUAY S.A. NEVRO CORP. By:

/s/ Thomas J. Hook

By:

/s/ Andrew Galligan

Name:

Thomas J. Hook

Name:

Andrew Galligan

Title:

Director

Title: :

CFO, V.P. Finance



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A – PRODUCTS AND MINIMUM SUPPLY

 

PRODUCTS

   Minimum Purchase Requirements

[***]

   [***]

[***]

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

* .

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B – PROGRAM TEAM LIST

CCC:

 

Name

   Phone Number   E-mail Address   Title/Responsibility

[***]

   [***]   [***]   [***]

Nevro:

 

Name

   Phone Number   E-mail Address   Title/Responsibility

[***]

   [***]   [***]   [***]

Communication Counterparts:

 

Topics

   CCC Representatives   Nevro Representatives

[***]

[***]

   [***]   [***]

[***]

[***]

   [***]   [***]

[***]

    

[***]

   [***]   [***]

[***]1

   [***]   [***]

[***]

   [***]   [***]

[***]

   [***]   [***]

 

 

1  This include the coordination of revisions and configurations of all
Components supplied by Nevro, in order to ensure the supply of the correct
versions. In particular for the [***], the parties have to ensure the correct
PCB, BOM and FW revisions are implemented before supplying the [***] to CCC.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C – CONSIGNED TOOLING, EQUIPMENT AND SOFTWARE

Special Test Equipment:

 

  •   None

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D – QUALITY AGREEMENT

Reference is made to the Quality Agreement executed by the Parties on October 3,
2012.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT E – PRICE MODEL

Pricing of IPG 1000 and IPG 1500

 

    

IPG VOLUME

  

PRICE*

Contract Year One

   [***]    $[***] Contract Year Two    [***]    $[***] Contract Year Three and
Thereafter    [***]    $[***]    *The prices in the table above reflect
incremental volume pricing (for example, the price for the first [***] units in
Contract Year One is $[***] per unit and the price for the next [***] units is
$[***] per unit in that Contract Year). The IPG volumes above are measured by
the volumes of units ordered during a Contract Year. Price does not include
consigned Components (i.e., [***]) (collectively, “Consigned Components”).

External Neurostimulator (TSM) and Programmer Wand (PW) Pricing

 

TSM

  $[***]

PW

  $[***]

Charger Pricing

 

Charger

  $[***]

All prices are exclusive of VAT.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F - ADDITIONAL SERVICES

 

  1. Technical support to products designed and manufactured by CCC.

 

  2. Documentation support: [***]. The documentation update will be done as
follows:

[***]

The translation to English of the documents written in Spanish will be done
following to the criteria defined on Exhibit I.

 

  3. Translation of all products complaints reports and other CAPA documents
(upon request).

 

  4. Expedite complaint investigation and follow-up, according to the following
criteria*:

[***]

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

*CCC may charge for the services described in Section 4 above in the event that
the defect that was subject to the investigation was not caused by CCC.

 

  5. FDA’s PMA submission support, including:

[***]

CCC may charge the fees described in EXHIBIT G with respect to the services
above designated with an asterisk, provided that CCC may not charge such fees
for any such services provided in connection with a Defect caused by CCC.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT G – ADDITIONAL WORK FEE

[***]

For work performed [***], the fee per day will apply and [***].

These fees do not include the [***], which expenses must be preapproved by Nevro
and will be invoiced separately to Nevro.

Additionally, these fees do not include any [***]. Any [***] and will be the
sole responsibility of Nevro.

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT I – TRANSLATION OF DOCUMENTS

The translation of documents will be performed according to the following
translation criteria:

[***]

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT J – APPROVED COUNTRIES

[***]

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT K –BILL OF MATERIALS

 

Component

  Supplier    Cost    Qty    Total
cost   [***]    [***]    [***]    [***]    [***]        

 

     

Total

[***] [***]

BOM CCC

        Cost    Qty    Total
cost   [***]    [***]    [***]    [***]    [***]        

 

     

SubTotal

[***]

TOTAL

[***]

 

Confidential

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 